Name: Council Decision (CFSP) 2016/37 of 16 January 2016 concerning the date of application of Decision (CFSP) 2015/1863 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  international trade;  international security;  management
 Date Published: 2016-01-16

 16.1.2016 EN Official Journal of the European Union LI 11/1 COUNCIL DECISION (CFSP) 2016/37 of 16 January 2016 concerning the date of application of Decision (CFSP) 2015/1863 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (1) concerning restrictive measures against Iran. (2) On 14 July 2015, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative of the Union for Foreign Affairs and Security Policy, reached an agreement on a long-term comprehensive solution to the Iranian nuclear issue. The successful implementation of the Joint Comprehensive Plan of Action (JCPOA) will ensure the exclusively peaceful nature of the Iranian nuclear programme and provide for the comprehensive lifting of all nuclear-related sanctions. (3) On 20 July 2015, the United Nations Security Council adopted Resolution (UNSCR) 2231 (2015) endorsing the JCPOA, urging its full implementation in accordance with the timetable established in the JCPOA and providing for actions to take place in accordance with the JCPOA. (4) UNSCR 2231 (2015) provides that, upon the IAEA-verified implementation of Iran's nuclear-related commitments as set out in the JCPOA, the provisions of UNSCRs 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), 1929 (2010) and 2224 (2015) are to be terminated. (5) UNSCR 2231 (2015) further provides that States are to comply with the relevant provisions contained in the statement of 14 July 2015 from China, France, Germany, the Russian Federation, the United Kingdom, the United States and the European Union, attached as Annex B to UNSCR 2231 (2015), aimed at promoting transparency and creating an atmosphere conducive to the full implementation of the JCPOA. (6) On 18 October 2015, by Decision (CFSP) 2015/1863 (2), the Council decided to terminate implementation of all Union nuclear-related economic and financial sanctions, taking into account UNSCR 2231 (2015) and Annex B to UNSCR 2231 (2015), simultaneously with the IAEA-verified implementation by Iran of agreed nuclear-related measures. (7) By Decision (CFSP) 2015/1863 the Council also decided to introduce, upon the IAEA-verified implementation of Iran's nuclear-related commitments, an authorisation regime for reviewing and deciding on nuclear-related transfers to, or activities with, Iran not covered by UNSCR 2231 (2015), in full consistency with the JCPOA. (8) In accordance with the second paragraph of Article 2 of Decision (CFSP) 2015/1863, that Decision is to apply from the date on which the Council notes that the Director-General of the IAEA has presented a report to the IAEA Board of Governors and to the United Nations Security Council which confirms that Iran has taken the measures specified in paragraphs 15.1 to 15.11 of Annex V to the JCPOA. (9) The Council notes that on 16 January 2016 the Director-General of the IAEA presented a report to the IAEA Board of Governors and to the United Nations Security Council confirming that Iran has taken the measures specified in paragraphs 15.1 to 15.11 of Annex V to the JCPOA, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2015/1863 shall apply from 16 January 2016. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 16 January 2016. For the Council The President A.G. KOENDERS (1) Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (OJ L 195, 27.7.2010, p. 39). (2) Council Decision (CFSP) 2015/1863 of 18 October 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (OJ L 274, 18.10.2015, p. 174).